7/29/2019 EAmwPWGUWAA_ogE ioneoen)
Case 8:18-cv-00259-PWG Document 25-5~ Filed 08/05/19 Page 1 of 1

EXhikkt ©

GUO’S DUPLICITY AND RETALIATION
52. As noted above, Guo fled the PRC to avoid answering for his crimes.
53. Since that time, he has made numerous efforts to “buy” his way back into his
home country in a way that would allow him to avoid jail time -- including but not limited to
letters written to the Chinese government that beg for a homecoming and which pledge

allegiance to the PRC.

https://pbs.twimg.com/media/EAmwPWGUwAA_ogE7?format=png&name=medium

1
